Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00320-CV

                               IN THE INTEREST OF I.V.B.

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01118
                    Honorable Richard Garcia, Associate Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs of appeal shall be assessed against appellant.

       SIGNED July 23, 2014.


                                               _____________________________
                                               Karen Angelini, Justice